                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     EFREN DELA CRUZ, et al.,                          Case No. 19-CV-07077-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                        ORDER GRANTING MOTIONS TO
                                                                                           DISMISS WITH LEAVE TO AMEND
                                  14             v.
                                                                                           Re: Dkt. Nos. 10, 14
                                  15     QUALITY LOAN SERVICE
                                         CORPORATION, et al.,
                                  16
                                                        Defendants.
                                  17

                                  18          On August 20, 2019, Plaintiffs Efren Dela Cruz and Evelyn Dela Cruz (“Plaintiffs”) filed
                                  19   suit in the Superior Court of California for Santa Clara County to enjoin the pending foreclosure
                                  20   of real property located in San Jose, California. ECF No. 1, Ex. A. Plaintiffs sued Defendants
                                  21   Quality Loan Service Corporation; U.S. Bank National Association; Pedro Pagola; Thomas J.
                                  22   Holthus; Ronald Alonzo; Select Portfolio Servicing, Inc.; Jamie Dimon dba Chase Services;
                                  23   JPMorgan Chase Bank, N.A.; Washington Mutual Bank, FSB; HSBC Mortgage Corporation,
                                  24   successor by merger to Republic Consumer Lending; Bank of America, N.A., as successor by
                                  25   merger to LaSalle Bank NA; and California Reconveyance Company, who is a trustee. Id.
                                  26          Defendant JPMorgan Chase (“Chase”) was served with the Complaint on September 27,
                                  27   2019. ECF No. 1 ¶ 2. According to Chase, as of October 28, 2019, only Defendants U.S. Bank,
                                  28                                                 1
                                       Case No. 19-CV-07077-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
                                   1   N.A. and Select Portfolio Servicing, Inc. have been served in this matter. Id. ¶ 3.

                                   2           On October 28, 2019, Defendants Chase, Jamie Dimon dba Chase Services, California

                                   3   Reconveyance Company, and Washington Mutual Bank, FSC (collectively, the “Chase

                                   4   Defendants”) removed this case to federal court. See ECF No. 1. Chase Defendants served the

                                   5   notice of removal and other relevant documents on Plaintiffs and Defendants U.S. Bank National

                                   6   Association and Select Portfolio Servicing, Inc. ECF No. 8. To date, Plaintiffs have not taken any

                                   7   actions in this case.

                                   8           On November 4, 2019, Chase Defendants filed a motion to dismiss. ECF No. 10.

                                   9   Plaintiffs’ opposition to the Chase Defendants’ motion to dismiss was due on November 18, 2019.

                                  10   Additionally, Defendants U.S. Bank National Association and Select Portfolio Servicing, Inc. filed

                                  11   a motion to dismiss on November 6, 2019. ECF No. 14. Plaintiffs’ opposition to Defendants U.S.

                                  12   Bank National Association’s and Select Portfolio Servicing, Inc.’s motion to dismiss was due on
Northern District of California
 United States District Court




                                  13   November 20, 2019. As of December 18, 2019, Plaintiffs have failed to file an opposition to

                                  14   either motion to dismiss.

                                  15           Accordingly, the motions to dismiss are GRANTED with leave to amend. Plaintiffs shall

                                  16   file any amended complaint within 30 days of this Order. Failure to file an amended complaint

                                  17   within 30 days of this Order or failure to cure the deficiencies identified in the two motions to

                                  18   dismiss will result in dismissal of the deficient claims with prejudice. Plaintiffs’ amended

                                  19   complaint may not add new causes of action or new parties without a stipulation or leave of the

                                  20   Court

                                  21           The Court VACATES the March 19, 2020 and March 26, 2020 hearings on the motions to

                                  22   dismiss. The February 19, 2020 case management conference remains as set. The parties shall

                                  23   file a joint case management statement by February 12, 2020.

                                  24   IT IS SO ORDERED.

                                  25   Dated: December 18, 2019

                                  26                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  27                                                    United States District Judge
                                  28                                                     2
                                       Case No. 19-CV-07077-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS WITH LEAVE TO AMEND
